Title: Thomas Jefferson to Daniel Call, 13 May 1820
From: Jefferson, Thomas
To: Call, Daniel


						
							Dear Sir
							
								Monticello
								May 13. 20.
							
						
						On the first glance over the account of mr Darmsdatt stated in your favor of the 5th inst. I was conscious that I did not owe him a cent, and readily concieved that he had kept his own side of the account only (which I found to be very just) and left to me to take care of mine. the course of our business was this. I wrote to him annually for my supply of fish, generally a dozen barrels of herrings & 1. of shad, desiring him to present the letter to mr Gibson, my Correspondent in Richmond, who would pay his bill on sight of the letter. I have now examined mr Gibson’s accounts and find that accordingly these supplies were regularly paid by him, as you will see by the statement on the back hereof.
						Besides the debets you state from 1815. to 1817. there have been two supplies for the years 1818.19. which I presume you have not met with among his papers. I therefore inclose you my letter of July 4. 18. & his note of what was furnished under it, and my letter of May 25. 19. of the amount of which I have no other evidence than mr Gibson’s payment of 165.21 for both. that of 18. being 88.85 the one for 19. I presume was 76.36 making together the sum paid. the payments by mr Gibson I must refer you to him, who will readily turn to the articles by the dates I give, and who probably has the reciepts. the inclosed letters being sent merely to enable you to make up this account correctly, I pray you to return them to me by mail and to accept the assurance of my great esteem & respect.
						
							
								Th: Jefferson
							
						
					